MEMORANDUM **
Roberto Jurado, a California state prisoner, appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Jurado contends that the jury instructions given at his trial improperly relieved the prosecution of its burden to prove his identity as the perpetrator beyond a reasonable doubt, in violation of due process. However, in light of the jury charge as a whole, the parties’ closing arguments, and the extensive evidence establishing that Jurado committed the crime, Jurado has failed to demonstrate a reasonable likelihood that the jury applied the challenged instructions in a way that violates the Constitution. See Estelle v. McGuire, 502 U.S. 62, 72, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991). We conclude that the state court’s decision rejecting this contention was neither contrary to, nor an unreasonable application of, clearly established federal law. See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.